Appeal (as stated in notice of appeal) by the defendant (deceased) and by Elizabeth H. Thom, as executrix, etc., from an order of the Supreme Court, entered in the Monroe county clerk’s office on January 6, 1941.
The order substitutes the executrix of the deceased defendant as party defendant and directs the substituted defendant to appear for examination before trial in an action to set aside a separation agreement.
Order reversed on the law, without costs, and motions denied, without costs.
All concur, except Harris, J., who dissents in an opinion and votes for a modification in accordance with the opinion. Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.